Opinion issued September 27, 2012




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas
                                   ____________

                               NO. 01-10-00969-CV
                                 ____________

       GREENSPOINT PLAZA LIMITED PARTNERSHIP, Appellant

                                          V.

                  EXXON MOBIL CORPORATION, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007–32424



                           MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. They represent

that they have reached an agreement to settle this matter and request that we set aside
all jury findings and declarations and the trial court’s judgment without regard to the

merits and either render judgment or remand the case to the trial court for rendition

of judgment in accordance with the parties’ agreement.          See TEX. R. APP. P.

42.1(a)(2)(B).

      Accordingly, we grant the motion, set aside all jury findings and declarations

and the trial court’s judgment without regard to the merits, and remand this cause to

the trial court for rendition of judgment in accordance with the parties’ agreement.

See id.

      We dismiss any other pending motions as moot. In accordance with the

parties’ agreement, costs are taxed against the party bearing them. The Clerk is

directed to issue the mandate within 10 days of the date of this opinion. See TEX. R.

APP. P. 18.1.                           PER CURIAM


Panel consists of Justices Keyes, Bland, and Huddle.




                                          2